On December 15, 1911, plaintiff filed its verified petition, asking that the defendants be enjoined and restrained from violating an oral rental contract on certain lands for the year 1912, entered into between the plaintiff and defendant J. G. Ralls, and from in any way interfering with plaintiffs possession thereof during the term of said lease. The defendants filed a motion for judgment on the pleadings, which was sustained by the court. It is evident that, if this cause were sent back to the superior court of Pittsburg county for a new trial, there would be nothing to litigate as the rental season of 1912 is long since passed, and if the defendant J. G. Ralls threatened to violate his contract for the year 1912, or in any way interfered with the plaintiff's possession, those acts have now been committed, and plaintiff's remedy would be for damages.
The only matters, therefore, to be determined are abstract and hypothetical questions, disconnected from the granting of actual relief; and under authority of Bryan v. Sullivan,20 Okla. 686, 119 P. 124, and McCullough v. Gilcrease,40 Okla. 741, 141 P. 5, the appeal should be dismissed.
By the Court: It is so ordered. *Page 761